30 U.S. 449 (____)
5 Pet. 449
THE MAYOR, ALDERMEN AND INHABITANTS OF NEW ORLEANS, APPELLANTS
vs.
THE UNITED STATES, APPELLEES.
Supreme Court of United States.

*450 Mr. Livingston, for the appellants; Mr. Berrein, attorney general, for the United States.
In that court the United States filed a petition stating: That the mayor of the city of New Orleans, in pursuance of an ordinance of the city council, had advertised for sale certain lots therein described: that by virtue of the treaty of cession, all vacant lots belonged to the United States: that those lots were vacant: that the city of New Orleans had never received any grant for them, "unless in virtue of the 3d section of the act of congress of the 3d March 1807, entitled `An Act respecting claims to land in the territories of Orleans and Louisiana,' which is denied: whereupon, and inasmuch, as the said attempts of the said city council to sell the said lands as private property, is an evasion of, and trespass upon the rightful dominion and possession of the United States in the premises:" they pray that the defendants "may be cited to appear and answer this petition; and that in the mean while they may be inhibited by injunction from persisting in the said attempt; and after due proceedings had, that it may be ordered, adjudged and decreed, that the said injunction be made perpetual: and your petitioner, in the name, and on the behalf aforesaid, prays all other and further relief, that equity and the nature of the case may require."
On this petition an injunction was granted, issued and served; inhibiting the sale of the lots.
The defendants, by their amended answer, deny the right of the petitioners, and set up title in themselves. 1st. Under a royal cedule, granted by the king of Spain. 2. Under an act of congress of the 3d March 1807. 3d. As alluvial soil formed in front of the city, which, as they aver, is by the laws of the land the property of the city without any grant; *450 and they pray that the cause may be tried by a jury. The plaintiffs filed a general replication, not controverting the right demanded of a trial by jury.
The defendants in support of their plea of title, file and produce the following documents: 1. The royal cedule. 2. The law of the United States granting 600 yards round the fortifications to the corporation. 3. Sundry plans, showing that the premises were contained within the boundaries of the land granted by those acts, and were, moreover, alluvial soil. They also examined witnesses, but their depositions were not taken in writing.
The judge considering the cause as one of equity jurisdiction, proceeded to hear the cause, and decreed that the injunction should be made perpetual. And as the oral testimony had not been reduced to writing, the judge, under the 19th section of the judiciary act, gave a statement of his recollection of the facts.
From this decree the defendants appealed.